DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14-17 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device comprising: 
a substrate including wiring at a surface thereof;
a semiconductor element on a surface of the substrate;
a first solder resist on the wiring, the first solder resist having an opening region at which a part of the wiring is non-covered by the first solder resist;
a bonding wire connecting the wiring and the semiconductor element in the opening region; and
a second solder resist at least partially covering the non-covered part of the wiring in the opening region
wherein a thickness of the second solder resist is less than a width of the bonding wire at a connection region at which the bonding wire is connected to the wiring of the substrate.

Claim 16 recites a method of manufacturing a semiconductor device comprising: 
preparing a device including a substrate including wiring at a surface thereof, a semiconductor element on a surface of the substrate, and a first solder resist on the wiring, the first solder resist having an opening region at which a part of the wiring is exposed;

at least partially covering the exposed part of the wiring in the opening region with a second solder resist
wherein a thermal expansion coefficient .beta.1 of the first solder resist and a thermal expansion coefficient .beta.2 of the second solder resist satisfy 2|.beta.1 -.beta.2| / (.beta.1+.beta.2) ≤ 0.05.

Claim 21 recites similar subject matter to Claim 1 but includes:
wherein a gap is provided between the semiconductor element and the second solder resist, and the second solder resist is not formed under the semiconductor element.

Previous rejections were in view of US PG Pub 2004/0207080 (“Nakano”), US PG Pub 2009/0127690 (“Jaducana”), US PG Pub 2006/0091523 (“Shimanuki”) and US PG Pub 2013/0020685 (“Kwak”). Together, the references suggest various embodiments for a semiconductor package having an element, wired to a substrate, with solder resists and other encapsulating materials. While the references disclose several limitations claimed by Applicant, they do not disclose, or suggest, all limitations claimed by Applicant. Providing a gap between the semiconductor element and the second solder resist, for example, is not an apparent modification of Nakano or Jaducana since the cited solder resist material is either over, or under, the semiconductor element. 
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-12, 14, 15, 17, 20 and 22 depend on one of Claims 1, 16 or 21 and are allowable for at least the reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DAVID C SPALLA/               Primary Examiner, Art Unit 2818